Main, J.,
dissents and votes to reverse in the following memorandum. Main, J. (dissenting). I respectfully dissent. Claimant voluntarily chose to participate in the employer’s intramural softball league and was the manager and third *1116baseman of his team. The employer provided the playing fields, made substantial monetary contributions for the purchase of equipment, paid the umpires who were assigned to officiate the games by the umpire’s association and provided workers’ compensation coverage for the players. During a regularly scheduled game, the umpire made a call that was adverse to claimant and his team whereupon claimant rushed the umpire while directing a stream of profanities at him. When he grabbed the umpire’s shirt and tore it, he was temporarily restrained by his teammates, but as the umpire walked away, claimant charged him and knocked him to the ground with such force as to cause the fracture of the umpire’s left humerus. As a result of the incident, claimant was discharged and applied, thereafter, for unemployment benefits. In reversing the administrative law judge’s decision denying benefits, the board found that the incident was unconnected with claimant’s employment and awarded benefits. The employer appeals from that determination. It cannot be seriously argued that claimant’s behavior did not rise to the level of misconduct (Matter of Finelli [Levine], 52 AD2d 681; Matter of Errea [Levine], 50 AD2d 626; Matter of Major [Levine], 50 AD2d 1027). Moreover, claimant violated a known reasonable rule of employment, i.e., prohibiting fighting on company property. On the issue of whether the incident was “in connection with” employment (Labor Law, § 593, subds 3, 4), I must take issue with the majority. Though claimant was not, as the majority holds, in the course of his employment, the softball game and subsequent assault were surely “in connection with” that employment (see Matter of Gill [New York Tel. Co. —Ross], 78 AD2d 749). As this court recently held in Matter of Caryl (Morton Salt — Roberts) (96 AD2d 989), an employee also has the obligation, even during his off-duty hours, to honor the standards of behavior which an employer has a right to expect of him and the employee may be denied benefits as a result of his failure to live up to that obligation (Matter of Markowitz [New York City Human Resources Admin. — Roberts], 94 AD2d 155, 156; see, also, Matter of Zazycki v City of Albany, 94 AD2d 925; Ann., 89 ALR2d 1089, 1090). In my view, claimant’s intentional and blatant assault completely disregarded all reasonable standards of behavior, constituted misconduct as a matter of law and disqualified claimant from entitlement to benefits. The decision should be reversed and the employer’s objections should be sustained.